

SUNTRUST BANKS, INC.


DEFERRED COMPENSATION PLAN


Amended and Restated Effective as of January 1, 2012 Including amendments
through December 31, 2012




ADDENDUM A


AMOUNTS DEFERRED UNDER
401(K) EXCESS PLAN


The following provisions in this Addendum A summarize the distribution and
certain other rules in effect during the stated periods under the SunTrust
Banks, Inc. 401(k) Excess Plan, amended and restated effective as of January 1,
2009 (the “401(k) Excess Plan”). However, nothing in this Addendum A shall
change or alter the terms of the 401(k) Excess Plan in effect as of any date.
All capitalized terms in this Addendum A shall be defined in accordance with the
terms of the 401(k) Excess Plan as in effect immediately prior to the plan
merger with the SunTrust Banks, Inc. Deferred Compensation Plan (the "Prior
Deferred Compensation Plan") on December 31, 2009, and all Section references in
this Addendum A shall refer to Sections in this Addendum A or the Section of the
401(k) Excess Plan in effect as of a certain date.


Distribution of amounts deferred (and earnings thereon) under the 401(k) Excess
Plan that were earned and vested (within the meaning of Code section 409A) prior
to 2005 and that are exempt from the requirements of Code section 409A (the
“401(k) Excess Plan Grandfathered Amounts”) shall be made in accordance with the
terms of the 401(k) Excess Plan as in effect on October 3, 2004, and as
summarized in Part A1 of this Addendum A.


Distribution of amounts deferred (and earnings thereon) under the 401(k) Excess
Plan that were earned for services performed during the period from January 1,
2005 to December 31, 2009 (“401(k) Excess Plan 2005-2009 Amounts”) shall be made
in accordance with the terms of the 401(k) Excess Plan as in effect immediately
prior to the plan merger with the Prior Deferred Compensation Plan on December
31, 2009, and as summarized in Part A2 of this Addendum A.



A-1

--------------------------------------------------------------------------------



PART A1
401(K) EXCESS PLAN GRANDFATHERED AMOUNTS


Article 6
Distributions


A1-6.1
Normal Form of Payment and Commencement. Except as otherwise provided in this
Section A1-6.1, when a Participant separates from service with the Corporation
and its Affiliates for any reason, he shall be paid his 401(k) Excess Plan
benefit in a single lump-sum cash payment during the first quarter of the
calendar year immediately following the year of his separation. The amount
payable to the Participant shall be equal to the balance of the Participant’s
Account as of the Valuation Date immediately preceding the date of distribution,
less withholding for applicable federal and state taxes.



A1-6.2
Alternate Form of Payment Election. A Participant may elect, in lieu of the
lump-sum payment described in Section A1-6.1, to receive payment of his total
benefit under this 401(k) Excess Plan in five (5) substantially equal annual
installments, payable in cash; provided that such election is effective, as set
forth below, at least twelve (12) months before the scheduled payment date
following the Participant’s separation from service. The initial installment
shall be paid during the first quarter of the calendar year immediately
following the year of his separation. Each subsequent annual installment shall
be paid during the first quarter of each of the subsequent four calendar years.
Each installment payment shall be determined based on the balance of the
Participant’s Account as of the Valuation Date immediately preceding the date of
payment and shall be reduced by withholding for applicable federal and state
taxes. A Participant’s election to receive installment payments of his 401(k)
Excess Plan benefit pursuant to this Section A1-6.2 shall be made in writing on
such forms as may be provided by the Compensation Committee and shall not be
effective until received and approved by the Compensation Committee.



A1-6.3
Death. In the event of a Participant’s death, the Compensation Committee shall
authorize payment to the Participant’s Beneficiary of any benefits due hereunder
but not paid to the Participant prior to his death. Payment shall be made at the
same time as if the Participant had retired on the date of his death and in
accordance with the Participant’s distribution election in effect at his death.
The Beneficiary may request a change in the form of payment by making a written
request to the Compensation Committee prior to January 1 of the calendar year in
which the benefit will be paid. The Compensation Committee has sole discretion
and authority to approve or deny the Beneficiary’s request,


A-2

--------------------------------------------------------------------------------



taking into account such factors as the Compensation Committee may deem
appropriate.


If a Participant dies after having received one or more installments but before
all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Compensation Committee prior to the January 1 of the calendar year in which
the benefit will be paid. The Compensation Committee has sole discretion and
authority to approve or deny the Beneficiary’s request.


A1-6.4
Disability. A Participant shall be entitled to payment of his 401(k) Excess Plan
benefit in the event of his Total Disability only if the conditions of
Subsections A1-6.4.1 and A1-6.4.2 are met. In such situation, payment of the
Participant's benefit shall commence pursuant to Sections A1-6.1 or A1-6.2 as if
the Participant separated from service on the date all such conditions are met.
A Participant shall be considered to have a Total Disability only if:



A1-6.4.1
The Participant has incurred a "Total Disability" as such term is defined in the
SunTrust Banks, Inc. Long-Term Disability Plan (or any successor plan), which
entitle the Participant to disability payments under such Plan; and



A1-6.4.2
The Compensation Committee determines, in its sole discretion, based upon
medical evidence furnished by the Participant, that the disability is
anticipated to be a permanent disability.



A1-6.5
Extreme Financial Hardship. A Participant may request a distribution of all or
part of his vested 401(k) Excess Plan benefit prior to the date specified in
Sections A1-6.1 through A1-6.4 due to an extreme financial hardship, by
submitting a written request to the Compensation Committee with evidence
satisfactory to the Compensation Committee to demonstrate the circumstances
constituting the extreme financial hardship. The Compensation Committee, in its
sole discretion, shall determine whether an extreme financial hardship exists.
An extreme financial hardship means an immediate, catastrophic financial need of
the Participant occasioned by (i) a tragic event, such as the death, total
disability, serious injury or illness of a Participant or the Participant’s
spouse, child or dependent; or (ii) an extreme financial reversal or other
impending catastrophic event which has resulted in, or will result in, harm to
the Participant or the Participant’s spouse, child or dependent.


A-3

--------------------------------------------------------------------------------



A distribution for extreme financial hardship may not exceed the amount required
to meet the hardship and may be made only if the Compensation Committee finds
the extreme financial hardship may not be alleviated from other resources
reasonably available to the Participant, including without limitation,
liquidation of investment assets or luxury assets, or loans from financial
institutions or other sources. The Compensation Committee shall have the
authority to require the Participant to provide such evidence as the Committee
deems necessary to determine whether distribution is warranted pursuant to this
Section A1-6.5. The Compensation Committee shall use uniform and
nondiscriminatory standards in reviewing any requests for distributions to meet
an extreme financial hardship.


A1-6.5.1
Form and Commencement. A hardship distribution to a Participant pursuant to this
Section A1-6.5 shall be made in a single lump-sum cash payment (less withholding
for applicable federal and state taxes) as soon as practicable after the
Compensation Committee approves the hardship request. Amounts distributed for
hardship shall be deemed to reduce pro rata the deemed investment in each
Investment Fund, including any Employer Stock, in the Participant’s Account.



A1-6.5.2
Accelerated Installment Payments. A Participant who has commenced receiving
installment payments pursuant to Section A1-6.2 may request acceleration of such
payments in the event of an extreme financial hardship. The Compensation
Committee may permit accelerated payments to the extent such accelerated payment
does not exceed the amount necessary to meet the extreme financial hardship.



A1-6.6
Payment to Guardian, Legal Representative or Other. If a benefit hereunder is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of his property, the Compensation Committee may direct
payment of such Plan benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or person. The
Compensation Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution of the benefit.
A payment pursuant to this Section A1-6.6 shall completely discharge the
Compensation Committee and the Corporation from all liability with respect to
such benefit.




A-4

--------------------------------------------------------------------------------



Article 9
Miscellaneous


A1-9.8
Right to Amend or Terminate Plan. The Corporation expects to continue this
401(k) Excess Plan indefinitely, but reserves the right to amend or discontinue
the 401(k) Excess Plan should it deem such an amendment or discontinuance
necessary or desirable, subject to the restrictions on amendments after a Change
in Control. The Corporation hereby authorizes and empowers the Compensation
Committee to amend this 401(k) Excess Plan in any manner that is consistent with
the purpose of this 401(k) Excess Plan as set forth above, without further
approval from the Board except as to any matter that the Compensation Committee
determines may result in a material increased cost to the Corporation. However,
if the Corporation or Compensation Committee should amend or discontinue this
401(k) Excess Plan, the Corporation shall be liable for any contributions and
earnings thereon that have accrued and are vested as of the date of such action.



PART A2
401(K) EXCESS PLAN 2005-2009 AMOUNTS


Article 5
Vesting


A2-5.1
Generally. Except as provided in Section 4.3 with respect to excess matching
contributions which are deemed a forfeiture and in Section A2-5.2, a
Participant’s interest in his benefit under the 401(k) Excess Plan is one
hundred percent (100%) vested and nonforfeitable at all times.



A2-5.2
Exception. A Participant and his Beneficiary shall completely forfeit that
portion of his benefit under the 401(k) Excess Plan attributable to Employer
matching contributions pursuant to Sections 4.3 and 4.6 (whenever allocated) if
the Participant is terminated for Cause by the Corporation or an Affiliate.
Forfeiture under this Section A2-5.2 shall be in addition to any other remedies
which may be available to the Corporation or an Affiliate at law or in equity.
This Section A2-5.2 shall not apply to any Participant to whom Article 7 applies
or to any ANEX Plan Frozen Balance.



Article 6
Distributions



A-5

--------------------------------------------------------------------------------



A2-6.1
Normal Form of Payment and Commencement. Except as otherwise provided in this
Article 6, when a Participant Separates from Service with the Corporation and
its Affiliates for any reason, he shall be paid his 401(k) Excess Plan benefit
in a single lump-sum cash payment during the first quarter of the calendar year
immediately following the year of his Separation from Service. The amount
payable to the Participant shall be equal to the balance of the Participant’s
Account as of the Valuation Date immediately preceding the date of distribution,
less any required withholding for applicable federal and state income taxes and
employment taxes in accordance with Section 9.9.



A2-6.2
Alternate Form of Payment Election. A Participant who does not wish to have his
benefit under this 401(k) Excess Plan paid in a lump sum pursuant to Section
A2-6.1 may elect on a Deferral Election Form to have the portion of his Account
related to amounts deferred pursuant to the Deferral Election Form (and earnings
thereon) distributed in five (5) annual installments, with the first payment
commencing in the first quarter of the calendar year immediately following the
year in which the Participant’s Separation from Service occurs. Each subsequent
annual installment shall be paid during the first quarter of each of the
subsequent four (4) calendar years.



A2-6.2.1
Procedure for Installment Election. A Participant’s election to receive
installment payments of the portion of his Account described above in Section
A2-6.2 shall be made on such forms, written or electronic, as may be provided by
the Compensation Committee and shall not be effective until received and
approved by the Compensation Committee by the relevant Election Date in
accordance with Section 2.1. Each installment payment shall be determined based
on the vested balance of such portion of the Participant’s Account as of the
Valuation Date immediately preceding the date of payment.



A2-6.2.2
Cash-Out. Notwithstanding any elections by a Participant, effective on and after
January 1, 2009, if the sum of a Participant’s vested Account balance under this
401(k) Excess Plan and any other account balance plan, as described in Treas.
Reg. § 1.409A-1(c)(2)(i), is less than the applicable dollar amount under Code
section 402(g)(1)(B) at the time of payment, the full vested Account balance
shall be distributed in a lump sum payment during the first quarter of the
calendar year immediately following the year in which his Separation from
Service occurs, subject to the delay for Key Employee as set forth in Section
A2-6.3.


A-6

--------------------------------------------------------------------------------





A2-6.3
Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service.



A2-6.4
Subsequent Deferral Election. A Participant may make one or more subsequent
elections to change the time or form of a distribution for a deferred amount in
accordance with the procedures and distribution rules established by the
Compensation Committee, but any change in the election shall be effective only
if the following conditions are satisfied:



A2-6.4.1
The new election may not take effect until at least twelve (12) months after the
date on which the new election is made;



A2-6.4.2
In the case of an election to change the time or form of a distribution under
Section A2-6.1 (lump sum payment after Separation from Service) or A2-6.2
(installments after Separation from Service), a distribution may not be made
earlier than at least five (5) years from the date the distribution would have
otherwise been made; and



A2-6.4.3
The new election must be made at least twelve (12) months before the date the
distribution is scheduled to be paid.



A2-6.5
Payment of Death Benefit. Notwithstanding any elections by the Participant or
provisions of the 401(k) Excess Plan to the contrary, if a Participant dies at
any time (including after his Separation from Service), the Compensation
Committee shall authorize payment to the Participant’s Beneficiary of any vested
benefits due under the 401(k) Excess Plan but not paid to the Participant prior
to his death. Payment of the Participant's vested Account balance shall be
distributed to the Beneficiary in a lump sum payment in the first quarter of the
calendar year immediately following the year of the Participant's death
(provided that any payment that would occur before such calendar quarter shall
be paid as scheduled).



A2-6.6
Disability. Notwithstanding any elections by a Participant or provisions of the
401(k) Excess Plan to the contrary, if a Participant becomes Disabled at any
time, then his vested Account balance will be distributed to the Participant in
a lump sum payment in the first quarter of the c


A-7

--------------------------------------------------------------------------------



alendar year immediately following the year in which the Participant becomes
Disabled (provided that any payment that would occur before such calendar
quarter shall be paid as scheduled).


A2-6.7
Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or any
portion of his vested Account balance for an Unforeseeable Emergency. The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this 401(k) Excess Plan.



A2-6.7.1
Definition. “Unforeseeable Emergency” means, for this purpose, a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



A2-6.7.2
Participant Evidence. The Compensation Committee shall have the authority to
require the Participant to provide such evidence as it deems necessary to
determine whether distribution is warranted pursuant to this Section A2-6.7. The
Compensation Committee shall use uniform and nondiscriminatory standards in
reviewing any requests for distributions to meet an Unforeseeable Emergency.
Amounts distributed under this Section A2-6.7 shall be deemed to reduce pro rata
the deemed investment in each Investment Fund in the Participant’s Account.



A2-6.7.3
Accelerated Payments. A Participant who has commenced receiving installment
payments pursuant to Section A2-6.2 shall receive an accelerated payment of such
installments under this Section A2-6.7.3 to the extent such accelerated payment
does not exceed the amount necessary to meet the Unforeseeable Emergency.



A2-6.8
Special One-Time Election. Notwithstanding any prior elections or 401(k) Excess
Plan provisions to the contrary, a Participant who was an e


A-8

--------------------------------------------------------------------------------



mployee of the Corporation and its Affiliates (including on a paid leave of
absence) may have made an election to receive all or a specified portion of his
or her Account pursuant to Section A2-6.1 and A2-6.2. Any such election must
have become irrevocable on or before December 31, 2008 and must have been made
in accordance with the procedures and distribution rules established by the
Compensation Committee and the transition rules under Code section 409A.


A2-6.9
Pre-2005 Deferrals. Notwithstanding the foregoing, Part A1 of this Addendum A
governs the distribution of amounts that were earned and vested (within the
meaning of Code section 409A and regulations thereunder) under the 401(k) Excess
Plan prior to 2005 (and earnings thereon) and are exempt from the requirements
of Code section 409A.



A2-6.10
Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.



A2-6.11
Permitted Delays. Notwithstanding the foregoing, any payment to a Participant
under the 401(k) Excess Plan shall be delayed upon the Compensation Committee’s
reasonable anticipation that the making of the payment would violate Federal
securities laws or other applicable law; provided that any payment delayed
pursuant to this Section A2-6.11 shall be paid in accordance with Code section
409A on the earliest date on which the Corporation reasonably anticipates that
the making of the payment will not cause a violation of Federal securities laws
or other applicable law.



Article 7
Change in Control


A2-7.1
Purpose. The purpose of this Article 7 is to provide protection for the benefits
payable under this 401(k) Excess Plan to a Participant who is affected by a
Change in Control (as defined below).



A2-7.2
Definitions. The following terms shall have the meanings set forth opposite such
terms for purposes of this Article 7.



A2-7.2.1
Affiliate means as of any date any organization which is a member of a
controlled group of corporations (within the meaning of Code section 414(b))
which includes the Corporation or a controlled group of trades or businesses
(within the meaning of Code section 414(c)) which includes the Corporation.




A-9

--------------------------------------------------------------------------------



A2-7.2.2
Change in Control means a “change in control” of the Corporation of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934 as
amended and in effect at the time of such “change in control” (the “Exchange
Act”), provided that such a change in control shall be deemed to have occurred
at such time as (i) any “person” (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly, of securities
representing 20% or more of the combined voting power for election of directors
of the then outstanding securities of the Corporation or any successor of the
Corporation; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board cease, for
any reason, to constitute a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
the Corporation shall be changed, converted or exchanged into or for securities
of another corporation (other than a merger with a wholly-owned subsidiary of
the Corporation) or any dissolution or liquidation of the Corporation or any
sale or the disposition of 50% or more of the assets or business of the
Corporation; or (iv) there is a consummation of any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of the Corporation
immediately before the consummation of such transaction beneficially own more
than 65% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (B) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
Section A2-7.2.2(iv)(A) immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of the
Corporation’s common stock immediately before the consummation of such
transaction, provided (C) the percentage described in Section A2-7.2.2(iv)(A) of
the beneficially owned shares of the successor or survivor


A-10

--------------------------------------------------------------------------------



corporation and the number described in Section A2-7.2.2(iv)(B) of the
beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of the Corporation by the persons described in Section A2-7.2.2(iv)(A)
immediately before the consummation of such transaction.


A2-7.3
Amendment Restrictions. If there is a Change in Control, no amendment shall be
made to this 401(k) Excess Plan thereafter which would adversely affect in any
manner whatsoever the benefit payable under this 401(k) Excess Plan to any
Participant absent the express written consent of all Participants who might be
adversely affected by such amendment if this Article 7 were, or could become,
applicable to such Participants, and the Corporation intends that each
Participant rely on the protections which the Corporation intends to provide
through this Article 7. Notwithstanding the foregoing, the Corporation may amend
this 401(k) Excess Plan without Participant consent to the extent such an
amendment is required by law or is necessary or desirable to prevent adverse tax
consequences to Participants or their Beneficiaries provided that the
Corporation obtains the written opinion of outside counsel that such an
amendment is required by law or is necessary or desirable to prevent adverse tax
consequences to Participants or their Beneficiaries.



Article 9
Miscellaneous


A2-9.8
Right to Amend or Terminate Plan. The Corporation expects to continue this
401(k) Excess Plan indefinitely, but reserves the right to amend or discontinue
the 401(k) Excess Plan should it deem such an amendment or discontinuance
necessary or desirable. The Corporation hereby authorizes and empowers the
Compensation Committee appointed to administer this 401(k) Excess Plan to amend
this 401(k) Excess Plan in any manner that is consistent with the purpose of
this 401(k) Excess Plan as set forth above, without further approval from the
Board or the Compensation Committee except as to any matter that the
Compensation Committee determines may result in a material increased cost to the
Corporation or its Affiliates. However, if the Corporation or Compensation
Committee should amend or discontinue this 401(k) Excess Plan, the Corporation
shall be liable for payment of any amounts deferred under this 401(k) Excess
Plan and earnings thereon that have accrued and are vested as of the date of
such action.




A-11

--------------------------------------------------------------------------------



A2-9.8.1
Distribution of Accounts. If the Corporation terminates the 401(k) Excess Plan,
distribution of balances in Accounts shall be made to Participants and
Beneficiaries in the manner and at the time as provided in Article 6, unless the
Corporation determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under Code
section 409A.



A2-9.8.2
409A Requirements. Notwithstanding the foregoing, no amendment of the 401(k)
Excess Plan shall apply to amounts that were earned and vested (within the
meaning of Code section 409A and regulations thereunder) under the 401(k) Excess
Plan prior to 2005, unless the amendment specifically provides that it applies
to such amounts. The purpose of this restriction is to prevent an 401(k) Excess
Plan amendment from resulting in an inadvertent “material modification” to
amounts that are “grandfathered” and exempt from the requirements of Code
section 409A.


A-12

--------------------------------------------------------------------------------






B-1

--------------------------------------------------------------------------------



SUNTRUST BANKS, INC.


DEFERRED COMPENSATION PLAN


Amended and Restated Effective as of January 1, 2012 Including amendments
through December 31, 2012




ADDENDUM B


AMOUNTS DEFERRED UNDER
THE PRIOR DEFERRED COMPENSATION PLAN


The following provisions in this Addendum B summarize the distribution and
certain other rules in effect during the stated periods under the SunTrust
Banks, Inc. Deferred Compensation Plan, amended and restated effective January
1, 2009 (the “Prior Deferred Compensation Plan”). However, nothing in this
Addendum B shall change or alter the terms of the Prior Deferred Compensation
Plan in effect as of any date. All capitalized terms in this Addendum B shall be
defined in accordance with the terms of the Prior Deferred Compensation Plan as
in effect immediately prior to the plan merger with the SunTrust Banks, Inc.
401(k) Excess Plan (the "401(k) Excess Plan") on December 31, 2009, and all
Section references in this Addendum B shall refer to Sections in this Addendum B
or the Section of the Prior Deferred Compensation Plan in effect as of a certain
date.


Distribution of amounts deferred (and earnings thereon) under the Prior Deferred
Compensation Plan that were earned and vested (within the meaning of Code
section 409A) prior to 2005 and that are exempt from the requirements of Code
section 409A (the “Prior Deferred Compensation Plan Grandfathered Amounts”)
shall be made in accordance with the terms of the Prior Deferred Compensation
Plan as in effect on October 3, 2004, and as summarized in Part B1 of this
Addendum B.


Distribution of amounts deferred (and earnings thereon) under the Prior Deferred
Compensation Plan that were earned for services performed during the period from
January 1, 2005 to December 31, 2009 or that were earned for services prior to
2005 and vested after 2004 (the “Prior Deferred Compensation Plan 2005-2009
Amounts”) shall be made in accordance with the terms of the Prior Deferred
Compensation Plan as in effect immediately prior to the plan merger with the
401(k) Excess Plan on December 31, 2009, and as summarized in Part B2 of this
Addendum B.





B-2

--------------------------------------------------------------------------------



PART B1
PRIOR DEFERRED COMPENSATION PLAN GRANDFATHERED AMOUNTS




Article 6
Distributions


B1-6.1.
Normal Form of Payment and Commencement. Except as otherwise provided in this
Section B1-6.1, when the Participant separates from service with SunTrust and
its Affiliates for any reason, he shall be paid his vested benefit under this
Plan in a single lump sum cash payment during the first quarter of the calendar
year immediately following the year of his separation. The amount payable to the
Participant shall be equal to the vested balance of the Participant’s Account as
of the Valuation Date immediately preceding the date of distribution, less
withholding for applicable federal and state taxes.



B1-6.2
Alternate Form of Payment Election. A Participant may elect, in lieu of the
lump-sum payment described in Section B1-6.1, to receive payment of his total
vested benefit under this Plan in five (5) substantially equal annual
installments, payable in cash; provided that such election is effective, as set
forth below, at least twelve (12) months before the scheduled payment date
following the Participant’s separation from service. The initial installment
shall be paid during the first quarter of the calendar year immediately
following the year of his separation. Each subsequent annual installment shall
be paid during the first quarter of each of the subsequent four (4) calendar
years. Each installment payment shall be determined based on the balance of the
Participant’s Account as of the Valuation Date immediately preceding the date of
payment and shall be reduced by withholding for applicable federal and state
taxes. A Participant’s election to receive installment payments of his Plan
benefit pursuant to this Section B1-6.2 shall be made in writing on such forms
as may be provided by the Committee and shall not be effective until received
and approved by the Committee.



B1-6.3
In-Service Distribution Election without Reduction. A Participant may file an
election with the Committee for a future in-service distribution of his deferred
Award(s) for each Plan Year without incurring a penalty, provided the election
is made no less than four (4) years and no more than fifteen (15) years prior to
the Designated Distribution Date. A Participant's election for an in-service
distribution pursuant to this Section B1-6.3 shall be a part of his Deferral
Election Form and shall be filed with the Committee on or before the Election
Date for the applicable Plan Year.




B-3

--------------------------------------------------------------------------------



A Participant’s Award to which an in-service distribution election applies
pursuant to this Section B1-6.3 shall be maintained as a sub-account of the
Participant’s Account unless all of the Participant’s Awards deferred pursuant
to this Plan are subject to an in-service distribution election with the same
Designated Distribution Date. Awards deferred and not subject to an in-service
distribution election are distributed pursuant to Section B1-6.1 or B1-6.2.


B1-6.3.1
Form and Commencement. An in-service distribution shall be paid in a single
lump-sum cash payment during the first quarter of the calendar year in which the
Designated Distribution Date occurs, based on the value of the Participant’s
vested sub-account which is to be distributed in that year, as of the Valuation
Date immediately preceding the date of such distribution. The amount of an
in-service distribution shall be reduced by applicable withholding for federal
and state taxes.



B1-6.3.2
Revoking In-Service Distribution Election. A Participant may revoke an election
for an in-service distribution by filing a written revocation with the Committee
at least one (1) year prior to the Designated Distribution Date. Upon such
revocation, the provisions of Section B1-6.1 shall apply, unless the Participant
makes a valid installment election payment pursuant to Section B1-6.2.



B1-6.3.3
Effect of Termination or Death. If a Participant should die or otherwise
separate from service with SunTrust and its Affiliates before his Designated
Distribution Date(s), any and all outstanding in-service distribution elections
shall be automatically revoked, and any portion of his Account subject to an
in-service distribution election pursuant to this Section B1-6.3 shall be paid
in accordance with Section B1-6.1 or B1-6.2.



B1-6.4
Death. In the event of a Participant's death, the Committee shall authorize
payment to the Participant's Beneficiary of any vested benefits due hereunder
but not paid to the Participant prior to his death. Payment shall be made at the
same time as if the Participant had retired on the date of his death and shall
be made in accordance with Section B1-6.1, or if the Participant has a valid
installment election in effect at his death, then in accordance with Section
B1-6.2. The Beneficiary may request a change to the form of payment by making a
written request to the Committee prior to the January 1 of the calendar year in
which the benefit will be paid. The Committee has sole discretion and authority
to


B-4

--------------------------------------------------------------------------------



approve or deny the Beneficiary’s request, taking into account such factors as
the Committee may deem appropriate.


If a Participant dies after having received one or more installment payments but
before all installment payments have been made, the remaining annual installment
payments shall be paid to his Beneficiary at the same time they would otherwise
have been paid to the Participant. The Beneficiary may request an accelerated
payment in the form of a lump-sum cash payment by making a written request to
the Committee prior to the January 1 of the calendar year in which the benefit
will be paid. The Committee has sole discretion and authority to approve or deny
the Beneficiary’s request.


B1-6.5
Disability. A Participant shall be entitled to payment of his Plan benefit in
the event of his Total Disability only if the conditions of Sections B1-6.5.1
and B1-6.5.2 are met. In such situation, payment of the Participant's benefit
shall commence pursuant to Section B1-6.1 or B1-6.2 as if the Participant
separated from service on the date all such conditions are met. A Participant
shall be considered to have a Total Disability only if:



B1-6.5.1
The Participant has incurred a "Total Disability" as such term is defined in
SunTrust Banks, Inc. Long-Term Disability Plan (or any successor plan), which
entitles the Participant to disability payments under such plan; and



B1-6.5.2
The Committee determines, in its sole discretion, based upon medical evidence
furnished by the Participant, that the disability is anticipated to be a
permanent disability.



B1-6.6
Extreme Financial Hardship. A Participant may request a distribution of all or
part of his vested Plan benefit prior to the date specified in Sections B1-6.1,
B1-6.2, B1-6.3, and B1-6.5 due to an extreme financial hardship, by submitting a
written request to the Committee with evidence satisfactory to the Committee to
demonstrate the circumstances constituting the extreme financial hardship. The
Committee, in its sole discretion, shall determine whether an extreme financial
hardship exists. An extreme financial hardship means an immediate, catastrophic
financial need of the Participant occasioned by (i) a tragic event, such as the
death, total disability, serious injury or illness of a Participant or the
Participant’s spouse, child or dependent; or (ii) an extreme financial reversal
or other impending catastrophic event which has resulted in, or will result in,
harm to the Participant or the Participant’s spouse, child or dependent. A
distribution for extreme financial hardship may not exceed the amount required
to meet the hardship and may be made only if the Committee finds the extreme
financial hardship may not be alleviated


B-5

--------------------------------------------------------------------------------



from other resources reasonably available to the Participant, including without
limitation, liquidation of investment assets or luxury assets, or loans from
financial institutions or other sources. The Committee shall have the authority
to require the Participant to provide such evidence as the Committee deems
necessary to determine whether distribution is warranted pursuant to this
Section B1-6.6. The Committee shall use uniform and nondiscriminatory standards
in reviewing any requests for distributions to meet an extreme financial
hardship.


B1-6.6.1
Form and Commencement. A hardship distribution to a Participant pursuant to this
Section B1-6.6 shall be made in a single lump-sum cash payment (less withholding
for applicable federal and state taxes) as soon as practicable after the
Committee approves the hardship request. Amounts distributed for hardship shall
be deemed to reduce pro rata the deemed investment in each Investment Fund in
the Participant's Account.



B1-6.6.2
Accelerated Installment Payments. A Participant who has commenced receiving
installment payments pursuant to Section B1-6.2 may request acceleration of such
payments in the event of an extreme financial hardship. The Committee may permit
accelerated payments to the extent such accelerated payment does not exceed the
amount necessary to meet the extreme financial hardship.



B1-6.7
Early Withdrawal Election with 10% Reduction. A Participant may file a written
election with the Committee to receive an early withdrawal of any vested portion
of his Account, provided, however, that such early withdrawal payment shall be
subject to a 10% forfeiture, which shall reduce the balance of the Participant’s
Account. An early withdrawal payment shall be made in a single lump-sum cash
payment (less applicable withholding for federal and state taxes) as soon as
practicable after the Committee receives and approves a written request for
early withdrawal. Amounts withdrawn under this Section B1-6.7 shall be deemed to
reduce pro rata the deemed investment in each Investment Fund in the
Participant's Account. A Participant who receives an early withdrawal may not
make an election under Section 3.2 of the Plan to defer his Award(s) for a one
(1) year period beginning on the first date at which the application of such
cancellation would not violate Code section 409A.



B1-6.8
Payment to Guardian, Legal Representative or Other. If a benefit hereunder is
payable to a minor or a person declared incompetent or to a person incapable of
handling the disposition of his property, the


B-6

--------------------------------------------------------------------------------



Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require proof of incompetency, minority, incapacity
or guardianship as it may deem appropriate prior to distribution of the Plan
benefit. A payment pursuant to this Section B1-6.8 shall completely discharge
the Committee and SunTrust from all liability with respect to such benefit.




Article 8
Miscellaneous


B1-8.7
Right to Amend or Terminate Plan. The amendment or termination of the Plan with
respect to the Grandfathered Amounts shall be made in accordance with the Plan
terms as in effect on October 3, 2004 and as summarized in this Section B1-8.7.
SunTrust expects to continue this Plan indefinitely, but reserves the right to
amend or discontinue the Plan should it deem such an amendment or discontinuance
necessary or desirable. SunTrust hereby authorizes and empowers the Committee to
amend this Plan in any manner that is consistent with the purpose of this Plan
as set forth above, without further approval from the Board except as to any
matter that the Committee determines may result in a material increased cost to
SunTrust. However, if SunTrust or Committee should amend or discontinue this
Plan, SunTrust shall be liable for payment of any Awards deferred under this
Plan and earnings thereon that have accrued and are vested as of the date of
such action.





PART B2
PRIOR DEFERRED COMPENSATION PLAN 2005-2009 AMOUNTS


Article 6
Vesting


B2-6.1
Generally. Except as provided in Section B2-6.2, a Participant’s interest in his
benefit under this Plan is one hundred percent (100%) vested and nonforfeitable
at all times.



B2-6.2
Exception. If a Participant’s Account has been credited with an amount that is
subject to a vesting period (as defined in the Eligible Plan), and the
Participant terminates employment with SunTrust and its Affiliates for any
reason prior to meeting the vesting requirements for such amount, then that
portion of the amount that is not vested, and the earnings on such nonvested
portion shall be forfeited and deducted from the Participant’s Account.
Notwithstanding the foregoing: (1) an Eligible


B-7

--------------------------------------------------------------------------------



Plan may provide that the nonvested portion of a Participant’s Account shall not
be forfeited if the Participant is terminated without Cause within three (3)
years following a Change in Control, and, in such case, the provisions of
Section B2-6.3 of this Plan shall control unless the Eligible Plan provides
otherwise; and (2) upon a Participant’s death, Disability, Retirement or
involuntary termination of employment resulting in the Participant’s eligibility
to receive benefits under SunTrust Banks, Inc. Severance Pay Plan (disregarding
for purposes of determining eligibility, the Participant’s eligibility to
receive severance benefits under another severance plan or individual agreement
maintained by SunTrust or an Affiliate), the Participant’s nonvested Account
balance shall fully vest as of the date that forfeiture would otherwise occur.
The second clause of the preceding sentence shall apply to any Mandatory
Deferral credited under the Plan after June 30, 2007, unless the Eligible Plan
in connection with such Mandatory Deferral specifically provides one or all of
the events described in the second clause shall not result in full vesting.


B2-6.3
Change in Control. Unless an Eligible Plan provides for some other treatment, if
a Participant’s employment with SunTrust or any Affiliate or their successors is
terminated without Cause within three (3) years of a Change in Control, any
portion of the Participant’s Account that was nonvested at the Change in Control
and has not yet vested shall become fully vested immediately prior to the
effective time of the Participant’s termination of employment. A Participant’s
voluntary termination of employment, including a Participant’s Retirement or
voluntary resignation, is not considered termination for Cause for purposes of
vesting under this Section B2-6.3.





Article 7
Distributions


B2-7.1
Normal Form of Payment and Commencement. Except as otherwise provided in this
Article 7, when a Participant Separates from Service for any reason, he shall be
paid his vested benefit under this Plan in a single lump sum cash payment during
the first quarter of the calendar year immediately following the year in which
his Separation from Service occurs. The amount payable to the Participant shall
be equal to the vested balance of the Participant’s Account as of the Valuation
Date immediately preceding the date of distribution.



B2-7.2
Alternate Form of Payment Election. A Participant who does not wish to have his
benefit under this Plan paid in a lump sum pursuant to Section B2-7.1 may elect
on a Deferral Election Form to have the portion of his


B-8

--------------------------------------------------------------------------------



Account related to amounts deferred pursuant to the Deferral Election Form (and
earnings thereon) distributed in five (5) annual installments, with the first
payment commencing in the first quarter of the calendar year immediately
following the year in which the Participant’s Separation from Service occurs.
Each subsequent annual installment shall be paid during the first quarter of
each of the subsequent four (4) calendar years.


B2-7.2.1
Procedure for Installment Election. A Participant’s election to receive
installment payments of the portion of his Account described above in Section
B2-7.2 shall be made on such forms, written or electronic, as may be provided by
the Committee and shall not be effective until received and approved by the
Committee by the relevant Election Date in accordance with Section 3.2. Each
installment payment shall be determined based on the vested balance of such
portion of the Participant’s Account as of the Valuation Date immediately
preceding the date of payment.



B2-7.2.1
Cash-Out. Notwithstanding any elections by a Participant, effective on and after
January 1, 2009, if the sum of a Participant’s vested Account balance under this
Plan and any other account balance plan, as described in Treas. Reg.
§ 1.409A-1(c)(2)(i), is less than the applicable dollar amount under Code
section 402(g)(1)(B) at the time of payment, the full vested Account balance
shall be distributed in a lump sum payment during the first quarter of the
calendar year immediately following the year in which his Separation from
Service occurs, subject to the delay for Key Employee as set forth in Section
B2-7.3.



B2-7.3
Key Employee Delay. Notwithstanding anything herein to the contrary,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six (6) months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid in the seventh month following the Participant’s Separation
from Service.



B2-7.4
In-Service Distribution Election. Unless the Committee announces otherwise for a
Plan Year, a Participant may elect on a Deferral Election Form to have the
portion of his Account related to amounts deferred under such Deferral Election
Form (and earnings thereon) paid to the Participant as of a Specified Date. The
deferred amount subject to this election will be paid in a lump sum on the
Designated Distribution Date, based on the value of the Participant’s vested
sub-account which is to be


B-9

--------------------------------------------------------------------------------



distributed, as of the Valuation Date immediately preceding the date of such
distribution.


B2-7.4.1
Filing with Committee. A Participant’s election for an in-service distribution
pursuant to this Section B2-7.4 shall be a part of his Deferral Election Form
and shall be filed with the Committee on or before the Election Date for the
applicable Plan Year in accordance with Section 3.2. If a Participant should
Separate from Service with SunTrust and its Affiliates before his Designated
Distribution Date(s), any portion of his Account subject to an in-service
distribution election pursuant to this Section B2-7.4 shall be paid in
accordance with Sections B2-7.1 and B2-7.3.



B2-7.4.2
Sub-Account. The portion of a Participant’s Account to which an in-service
distribution election applies pursuant to this Section B2-7.4 shall be
maintained as a sub-account of the Participant’s Account unless all of the
amounts deferred pursuant to this Plan are subject to an in-service distribution
election with the same Designated Distribution Date. Amounts deferred and not
subject to an in-service distribution election shall be distributed pursuant to
Section B2-7.1 or B2-7.2.



B2-7.5
Subsequent Deferral Election. A Participant may make one or more subsequent
elections to change the time or form of a distribution for a deferred amount in
accordance with the procedures and distribution rules established by the
Committee, but any change in the election shall be effective only if the
following conditions are satisfied:



B2-7.5.1
The new election may not take effect until at least twelve (12) months after the
date on which the new election is made;



B2-7.5.2
In the case of an election to change the time or form of a distribution under
Section B2-7.1 (lump sum payment after Separation from Service), B2-7.2
(installments after Separation from Service), or B2-7.4 (in-service
distribution), a distribution may not be made earlier than at least five (5)
years from the date the distribution would have otherwise been made; and



B2-7.5.3
In the case of an election to change the time or form of an in-service
distribution under Section B2-7.4, the election must be made at least twelve
(12) months before the date the distribution is scheduled to be paid.




B-10

--------------------------------------------------------------------------------



B2-7.6
Payment of Death Benefit. Notwithstanding any elections by the Participant or
provisions of the Plan to the contrary, if a Participant dies at any time
(including after his Separation from Service), the Committee shall authorize
payment to the Participant’s Beneficiary of any vested benefits due under the
Plan but not paid to the Participant prior to his death. Payment of the
Participant's vested Account balance shall be distributed to the Beneficiary in
a lump sum payment in the first quarter of the calendar year immediately
following the year of the Participant's death (provided that any payment that
would occur before such calendar quarter shall be paid as scheduled).



B2-7.7
Disability. Notwithstanding any elections by a Participant or provisions of the
Plan to the contrary, if a Participant becomes Disabled at any time, then his
vested Account balance will be distributed to the Participant in a lump sum
payment in the first quarter of the calendar year immediately following the year
in which the Participant becomes Disabled (provided that any payment that would
occur before such calendar quarter shall be paid as scheduled).



B2-7.8
Withdrawals for Unforeseeable Emergency. A Participant may withdraw all or any
portion of his vested Account balance for an Unforeseeable Emergency. The
amounts distributed with respect to an Unforeseeable Emergency may not exceed
the amounts necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) or by cessation of
deferrals under this Plan.



B2-7.8.1
Definition. “Unforeseeable Emergency” means, for this purpose, a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.



B2-7.8.2
Participant Evidence. The Committee shall have the authority to require the
Participant to provide such evidence as it deems necessary to determine whether
distribution is warranted pursuant to this Section B2-7.8. The Committee shall
use uniform and nondiscriminatory standards in reviewing any


B-11

--------------------------------------------------------------------------------



requests for distributions to meet an Unforeseeable Emergency. Amounts
distributed under this Section B2-7.8 shall be deemed to reduce pro rata the
deemed investment in each Investment Fund in the Participant’s Account.


B2-7.8.3
Accelerated Payments. A Participant who has commenced receiving installment
payments pursuant to Section B2-7.2 shall receive an accelerated payment of such
installments under this Section B2-7.8.3 to the extent such accelerated payment
does not exceed the amount necessary to meet the Unforeseeable Emergency.



B2-7.9
Distribution of Mandatory Deferrals. Unless otherwise elected by a Participant
in accordance with Section 3.2 and the procedures and distribution rules
established by the Committee, the vested portion of each Mandatory Deferral
shall be paid in a lump sum upon the earlier of: (a) the Specified Date for each
Mandatory Deferral set forth in the Eligible Plan; or (b) the Participant’s
Separation from Service. In the event the Participant’s Separation from Service
occurs before any such Specified Date, the lump sum payment shall be made in the
first quarter of the calendar year immediately following the year of the
Participant’s Separation from Service, subject to the delay in payment for Key
Employees as set forth in Section B2-7.3.



B2-7.10
Special One-Time Election. Notwithstanding any prior elections or Plan
provisions to the contrary, a Participant who was an employee of SunTrust and
its Affiliates (including on a paid leave of absence) may have made an election
to receive all or a specified portion of his or her Account pursuant to Section
B2-7.1, B2-7.2, or B2-7.4. Any such election must have become irrevocable on or
before December 31, 2008 and must have been made in accordance with the
procedures and distribution rules established by the Committee and the
transition rules under Code section 409A.



B2-7.11
Pre-2005 Deferrals. Notwithstanding the foregoing, Part B1 of this Addendum B
governs the distribution of amounts that were earned and vested (within the
meaning of Code section 409A and regulations thereunder) under the Plan prior to
2005 (and earnings thereon) and are exempt from the requirements of Code section
409A.



B2-7.12
Effect of Taxation. If a portion of the Participant’s Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.




B-12

--------------------------------------------------------------------------------



B2-7.13
Permitted Delays. Notwithstanding the foregoing, any payment to a Participant
under the Plan shall be delayed upon the Committee’s reasonable anticipation
that the making of the payment would violate Federal securities laws or other
applicable law; provided that any payment delayed pursuant to this Section
B2-7.13 shall be paid in accordance with Code section 409A on the earliest date
on which SunTrust reasonably anticipates that the making of the payment will not
cause a violation of Federal securities laws or other applicable law.



Article 9
Miscellaneous


B2-9.8
Right to Amend or Terminate Plan. SunTrust expects to continue this Plan
indefinitely, but reserves the right to amend or discontinue the Plan should it
deem such an amendment or discontinuance necessary or desirable. SunTrust hereby
authorizes and empowers the Committee appointed to administer this Plan to amend
this Plan in any manner that is consistent with the purpose of this Plan as set
forth above, without further approval from the Board of Directors or the
Compensation Committee of SunTrust except as to any matter that the Committee
determines may result in a material increased cost to SunTrust or its
Affiliates. However, if SunTrust or Committee should amend or discontinue this
Plan, SunTrust shall be liable for payment of any amounts deferred under this
Plan and earnings thereon that have accrued and are vested as of the date of
such action.



B2-9.8.1
Distribution of Accounts. If SunTrust terminates the Plan, distribution of
balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time as provided in Article 7, unless SunTrust determines in
its sole discretion that all such amounts shall be distributed upon termination
in accordance with the requirements under Code section 409A.



B2-9.8.2
409A Requirements. Notwithstanding the foregoing, no amendment of the Plan shall
apply to amounts that were earned and vested (within the meaning of Code section
409A and regulations thereunder) under the Plan prior to 2005, unless the
amendment specifically provides that it applies to such amounts. The purpose of
this restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to amounts that are “grandfathered” and exempt from the
requirements of Code section 409A.






B-13